Case: 18-10163      Date Filed: 02/15/2019     Page: 1 of 3


                                                                  [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                   No. 18-10163
                             ________________________

                        D.C. Docket No. 0:16-cv-62137-WPD


WARREN ROLLINS,

                                                                      Plaintiff-Appellee,

                                         versus

ALFRED STABILE,

                                                                   Defendant-Appellant.

                             ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                            _______________________

                                  (February 15, 2019)

Before WILSON, JILL PRYOR, and THAPAR, * Circuit Judges




*
 The Honorable Amul R. Thapar, United States Circuit Judge for the Sixth Circuit, sitting by
designation.
              Case: 18-10163     Date Filed: 02/15/2019   Page: 2 of 3



PER CURIAM:

      Warren Rollins brought a federal false imprisonment claim against Officer

Alfred Stabile. The district court denied Officer Stabile immunity from that claim.

We affirm.

      Rollins first contends that the parties’ factual dispute precludes appellate

review. See Moniz v. City of Fort Lauderdale, 145 F.3d 1278, 1280 (11th Cir. 1998).

But since Stabile argues that he should have received qualified immunity even under

Rollins’s version of the facts, we have jurisdiction. Id. at 1281. Thus, we review

Stabile’s claim using Rollins’s version of the facts unless those facts are “blatantly

contradicted by the record.” Singletary v. Vargas, 804 F.3d 1174, 1180, 1183 (11th

Cir. 2015).

      Rollins tells the following story: He arrived at M.B. Grocers with his window

rolled down and music turned up “midway.” Officers Alfred Stabile and Perry

Beckford were there on another matter. When they told him to turn the music down,

he complied. Nonetheless, the officers confronted him. Officer Beckford shouted

at him, “Do we have a f---ing problem?” Officer Stabile demanded that Rollins get

out of his car. Rollins complied but started yelling in the hope that others would

observe what was transpiring. Stabile then grabbed Rollins by the neck, choking

him for five to six seconds before slamming him onto the pavement and temporarily

handcuffing him.

                                          2
              Case: 18-10163    Date Filed: 02/15/2019   Page: 3 of 3



      Stabile claims that he should have received qualified immunity because he

had either probable cause or arguable probable cause to detain Rollins. But Rollins

did nothing wrong under his version of the facts. Although Officer Stabile claimed

to smell alcohol or marijuana, Rollins denies that there was an odor. The officers’

subsequent investigation—including a drug test—turned up no contrary evidence.

And Rollins claims that he did not obstruct the investigation because he immediately

complied when asked to turn the music down. Even if he did not turn it down, under

Florida law someone cannot obstruct an investigation without some physical act—

and Rollins did not do any physically-obstructive act under his version of the facts

(or any set of facts in the record). See Davis v. Williams, 451 F.3d 759, 765 (11th

Cir. 2006). Accordingly, under Rollins’s version of the facts, Stabile did not have

either probable cause or arguable probable cause to detain Rollins. Therefore, the

district court was to correct to conclude that Stabile is not entitled to qualified

immunity.

      AFFIRMED.




                                         3